Name: Council Implementing Regulation (EU) NoÃ 687/2011 of 18Ã July 2011 implementing Article 2(3) of Regulation (EC) NoÃ 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulations (EU) NoÃ 610/2010 and (EU) NoÃ 83/2011
 Type: Implementing Regulation
 Subject Matter: international affairs;  politics and public safety;  executive power and public service
 Date Published: nan

 19.7.2011 EN Official Journal of the European Union L 188/2 COUNCIL IMPLEMENTING REGULATION (EU) No 687/2011 of 18 July 2011 implementing Article 2(3) of Regulation (EC) No 2580/2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism, and repealing Implementing Regulations (EU) No 610/2010 and (EU) No 83/2011 THE COUNCIL OF THE EUROPEAN UNION, Having regard to Council Regulation (EC) No 2580/2001 of 27 December 2001 on specific restrictive measures directed against certain persons and entities with a view to combating terrorism (1), and in particular Article 2(3) thereof, Whereas: (1) On 12 July 2010, the Council adopted Implementing Regulation (EU) No 610/2010 (2) implementing Article 2(3) of Regulation (EC) No 2580/2001, by establishing an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (2) On 31 January 2011, by Implementing Regulation (EU) No 83/2011 (3), the Council established an updated list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies and repealed Implementing Regulation (EU) No 610/2010, except in so far as it concerns the group mentioned in entry number 25 in Part 2 of the Annex thereto. (3) The Council has provided all the persons, groups and entities for which it was practically possible with statements of reasons explaining why they were listed in Implementing Regulation (EU) No 83/2011. (4) By way of a notice published in the Official Journal of the European Union (4), the Council informed the persons, groups and entities listed in Implementing Regulation (EU) No 83/2011 that it had decided to keep them on the list. The Council also informed the persons, groups and entities concerned that it was possible to request a statement of the Councils reasons for putting them on the list where one had not already been communicated to them. In relation to certain persons and groups, an amended statement of reasons was made available. (5) The Council has carried out a complete review of the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies, as required by Article 2(3) of that Regulation. When doing so, the Council took account of observations submitted to it by the persons, groups and entities concerned. (6) The Council has concluded that there are no longer grounds for keeping certain persons and groups on the list of persons, groups and entities to which Regulation (EC) No 2580/2001 applies. (7) The Council has concluded that the persons, groups and entities listed in the Annex to this Regulation have been involved in terrorist acts within the meaning of Article 1(2) and (3) of Council Common Position 2001/931/CFSP of 27 December 2001 on the application of specific measures to combat terrorism (5), that a decision has been taken with respect to them by a competent authority within the meaning of Article 1(4) of that Common Position, and that they should continue to be subject to the specific restrictive measures provided for in Regulation (EC) No 2580/2001. (8) The list of the persons, groups and entities to which Regulation (EC) No 2580/2001 applies should be updated accordingly, HAS ADOPTED THIS REGULATION: Article 1 The list provided for in Article 2(3) of Regulation (EC) No 2580/2001 shall be replaced by the list set out in the Annex to this Regulation. Article 2 Implementing Regulation (EU) No 610/2010, in so far as it concerns the group mentioned in entry number 25 in Part 2 of the Annex thereto, and Implementing Regulation (EU) No 83/2011 are hereby repealed. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 18 July 2011. For the Council The President C. ASHTON (1) OJ L 344, 28.12.2001, p. 70. (2) OJ L 178, 13.7.2010, p. 1. (3) OJ L 28, 2.2.2011, p. 14. (4) OJ C 33, 2.2.2011, p. 14. (5) OJ L 344, 28.12.2001, p. 93. ANNEX LIST OF PERSONS, GROUPS AND ENTITIES REFERRED TO IN ARTICLE 1 TO WHICH REGULATION (EC) No 2580/2001 APPLIES 1. PERSONS 1. ABOU, Rabah Naami (a.k.a. Naami Hamza, a.k.a. Mihoubi Faycal, a.k.a. Fellah Ahmed, a.k.a. Dafri RÃ ¨mi Lahdi), born 1.2.1966 in Algiers (Algeria)  member of al-Takfir and al-Hijra 2. ABOUD, Maisi (a.k.a. The Swiss Abderrahmane), born 17.10.1964 in Algiers (Algeria),  member of al-Takfir and al-Hijra 3. AL-NASSER, Abdelkarim Hussein Mohamed, born in Al Ihsa (Saudi Arabia), citizen of Saudi Arabia 4. AL YACOUB, Ibrahim Salih Mohammed, born 16.10.1966 in Tarut (Saudi Arabia), citizen of Saudi Arabia 5. ARIOUA, Kamel (a.k.a. Lamine Kamel), born 18.8.1969 in Costantine (Algeria)  member of al-Takfir and al-Hijra 6. ASLI, Mohamed (a.k.a. Dahmane Mohamed), born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 7. ASLI, Rabah, born 13.5.1975 in Ain Taya (Algeria)  member of al-Takfir and al-Hijra 8. BOUYERI, Mohammed (a.k.a. Abu ZUBAIR, a.k.a. SOBIAR, a.k.a. Abu ZOUBAIR), born 8.3.1978 in Amsterdam (The Netherlands)  member of the Hofstadgroep 9. DARIB, Noureddine (a.k.a. Carreto, a.k.a. Zitoun Mourad), born 1.2.1972 in Algeria  member of al-Takfir and al-Hijra 10. DJABALI, Abderrahmane (a.k.a. Touil), born 1.6.1970 in Algeria  member of al-Takfir and al-Hijra 11. EL FATMI, Nouredine (a.k.a. Nouriddin EL FATMI, a.k.a. Nouriddine EL FATMI, a.k.a. Noureddine EL FATMI, a.k.a. Abu AL KA'E KA'E, a.k.a. Abu QAE QAE, a.k.a. FOUAD, a.k.a. FZAD, a.k.a. Nabil EL FATMI, a.k.a. Ben MOHAMMED, a.k.a. Ben Mohand BEN LARBI, a.k.a. Ben Driss Muhand IBN LARBI, a.k.a. Abu TAHAR, a.k.a. EGGIE), born 15.8.1982 in Midar (Morocco), passport (Morocco) No N829139  member of the Hofstadgroep 12. FAHAS, Sofiane Yacine, born 10.9.1971 in Algiers (Algeria)  member of al-Takfir and al-Hijra 13. IZZ-AL-DIN, Hasan (a.k.a. GARBAYA, Ahmed, a.k.a. SA-ID, a.k.a. SALWWAN, Samir), Lebanon, born 1963 in Lebanon, citizen of Lebanon 14. MOHAMMED, Khalid Shaikh (a.k.a. ALI, Salem, a.k.a. BIN KHALID, Fahd Bin Adballah, a.k.a. HENIN, Ashraf Refaat Nabith, a.k.a. WADOOD, Khalid Adbul), born 14.4.1965 or 1.3.1964 in Pakistan, passport No 488555 15. MOKTARI, Fateh (a.k.a. Ferdi Omar), born 26.12.1974 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 16. NOUARA, Farid, born 25.11.1973 in Algiers (Algeria)  member of al-Takfir and al-Hijra 17. RESSOUS, Hoari (a.k.a. Hallasa Farid), born 11.9.1968 in Algiers (Algeria)  member of al-Takfir and al-Hijra 18. SEDKAOUI, Noureddine (a.k.a. Nounou), born 23.6.1963 in Algiers (Algeria)  member of al-Takfir and al-Hijra 19. SELMANI, Abdelghani (a.k.a. Gano), born 14.6.1974 in Algiers (Algeria)  member of al-Takfir and al-Hijra 20. SENOUCI, Sofiane, born 15.4.1971 in Hussein Dey (Algeria)  member of al-Takfir and al-Hijra 21. TINGUALI, Mohammed (a.k.a. Mouh di Kouba), born 21.4.1964 in Blida (Algeria)  member of al-Takfir and al-Hijra 22. WALTERS, Jason Theodore James (a.k.a. Abdullah, a.k.a. David), born 6.3.1985 in Amersfoort (The Netherlands), passport (The Netherlands) No NE8146378  member of the Hofstadgroep 2. GROUPS AND ENTITIES 1. Abu Nidal Organisation  ANO (a.k.a. Fatah Revolutionary Council, a.k.a. Arab Revolutionary Brigades, a.k.a. Black September, a.k.a. Revolutionary Organisation of Socialist Muslims) 2. Al-Aqsa Martyrs' Brigade 3. Al-Aqsa e.V. 4. Al-Takfir and Al-Hijra 5. Babbar Khalsa 6. Communist Party of the Philippines, including New People's Army  NPA, Philippines 7. Gama'a al-Islamiyya (a.k.a. Al-Gama'a al-Islamiyya) (Islamic Group  IG) 8. Ã °slami BÃ ¼yÃ ¼k DoÃ u AkÃ ±ncÃ ±lar Cephesi  IBDA-C (Great Islamic Eastern Warriors Front) 9. Hamas, including Hamas-Izz al-Din al-Qassem 10. Hizbul Mujahideen  HM 11. Hofstadgroep 12. Holy Land Foundation for Relief and Development 13. International Sikh Youth Federation  ISYF 14. Khalistan Zindabad Force  KZF 15. Kurdistan Workers Party  PKK (a.k.a. KADEK, a.k.a. KONGRA-GEL) 16. Liberation Tigers of Tamil Eelam  LTTE 17. EjÃ ©rcito de LiberaciÃ ³n Nacional (National Liberation Army) 18. Palestinian Islamic Jihad  PIJ 19. Popular Front for the Liberation of Palestine  PFLP 20. Popular Front for the Liberation of Palestine  General Command (a.k.a. PFLP  General Command) 21. Fuerzas armadas revolucionarias de Colombia  FARC (Revolutionary Armed Forces of Colombia) 22. Devrimci Halk KurtuluÃ Partisi-Cephesi  DHKP/C (a.k.a. Devrimci Sol (Revolutionary Left), a.k.a. Dev Sol) (Revolutionary Peoples Liberation Army/Front/Party) 23. Sendero Luminoso  SL (Shining Path) 24. Stichting Al Aqsa (a.k.a. Stichting Al Aqsa Nederland, a.k.a. Al Aqsa Nederland) 25. Teyrbazen Azadiya Kurdistan  TAK (a.k.a. Kurdistan Freedom Falcons, a.k.a. Kurdistan Freedom Hawks)